Title: Accounts between Benjamin Franklin and the Estate of James Parker, [April 1763]
From: Parker, Mary
To: Franklin, Benjamin


Between Franklin and his fellow printer James Parker there existed not only a warm personal friendship but a business relationship of many years’ standing and an official connection through Parker’s position as comptroller of the American postal system. Each man faithfully executed commissions for the other and made or received payments for his friend whenever convenience dictated. Inevitably their accounts with each other became somewhat complicated, particularly when Parker paid to Deborah Franklin in Philadelphia money due to her husband in England, or when, as occasionally happened, post-office and personal funds became mixed.
Parker died on July 2, 1770, and it became necessary for his widow and executrix, Mary Parker, to settle all the outstanding claims and obligations of his estate. To this end she prepared and sent to William Franklin early in 1772 a statement of Franklin’s account with the estate as it appeared on her husband’s books. Governor Franklin sent a copy to his father in London with an explanatory letter in February 1772. What is believed to be this copy, apparently in William Franklin’s hand, survives with Mrs. Parker’s original among the Franklin Papers in the American Philosophical Society Library. It differs from Mrs. Parker’s statement only in that someone, perhaps Benjamin Franklin himself, later added notations to show which figures represented Pennsylvania currency and which that of New York.
Meanwhile Franklin in London had sent his son a record of the account as it stood in his books on April 20, 1771, and William reported the next February that he had given it to the Parkers’ daughter for her mother. While this paper has not been located, its contents are known in full from a restatement of the account with two added entries down to Jan. 14, 1772, prepared for Franklin in 1774, by his grand-nephew Jonathan Williams, Jr., who was in London and was working on his relative’s account books.
Mrs. Parker’s account, in its two nearly identical versions, and Franklin’s are companion pieces and should be considered together. They are dealt with here because the earliest entry in the Parker account is dated April 1763. Apparently, during Franklin’s stay with Parker in Woodbridge, N.J., in early June of that year they had adjusted and settled their accounts up to within a few weeks and Parker then started a completely fresh record in his books with a belated entry of one relatively small charge against Franklin. It seems unnecessary to print these documents in full, though they should be described in sufficient detail to make clear their general contents and the nature of the two men’s financial transactions with and for each other.
The entries in the two accounts are wholly different from each other because they are taken from separate ledgers and relate to different transactions. The Parker account shows expenditures he made in America chargeable to Franklin, money he had paid over to Deborah Franklin, and, contrariwise, money or goods he had received in America for which he gave Franklin credit. Franklin’s account lists his payments in England for Parker and drafts by Parker that he had honored, and on the other hand drafts his friend had sent him in payment of debts, or money Franklin had received for Parker or his estate. In each statement the charges against the other man greatly exceed the credits to him, for neither one recorded the other’s expenditures on the opposite side of the ocean. Mrs. Parker’s account shows that her husband had twice struck a trial balance and that in the final unbalanced figures Franklin’s debits exceeded his credits by £159 9s. 3½d., New York currency. Franklin’s statement, on the other hand, shows that Parker’s estate was indebted in the net amount of £263 3s. 10d. sterling.
The Parker record shows that in 1764 he had expended a total of £38 15s. 6d. on behalf of Franklin’s unstable nephew, Benjamin Mecom, who was then transferring his printing activities from New York to New Haven, and that Parker had recovered and credited to Franklin £28 10s. by selling Mecom’s stock at auction. On eight separate occasions between April 10, 1765, and April 16, 1770, while Franklin was in England, Parker made payments to Deborah totaling £125 8s. to reduce his indebtedness to her husband. He also bought shoes for Sally Franklin, a yard of “Paris net” and two ounces of thread for her mother, as well as “2 pots of Lobsters” and “1 barrell beets.” Most of his other entries in this column related to payments Parker made to other men for Franklin. Among the few credits to Franklin perhaps the most surprisingly extravagant one was for receiving, apparently from Deborah, “a Piece of Silk for my Daughter” costing £17 10s.
Franklin’s account listed his payments during his second English mission for books, type, stationery, and newspapers sent to Parker and for cash provided to honor two drafts on himself that Parker had drawn. The only credits listed were for one draft in his favor Parker had sent and a final payment on Parker’s post-office salary received after the comptroller’s death. All the entries in Franklin’s account are taken directly from his ledger of Dec. 10, 1764, to July 8, 1775, to be described more fully in the next volume of this series.

The Parker-Franklin account was a troublesome one, both before and after Parker’s death, and later volumes will contain many references to it. Settlement proved to be a complicated and unsatisfactory business, and there were understandable complaints by participants on both sides that the records were inadequate. When Franklin’s amended account reached America during the last months of 1774, the matter had already dragged out for more than four years. By then the times were difficult: Franklin in England was preoccupied with his efforts to negotiate a satisfactory compromise of the disputes between the colonies and the mother country; his son William, the governor of New Jersey, was much involved in the problems caused by colonial unrest; and Deborah Franklin was failing in health and died before the end of December. Just how the accounts were finally adjusted and closed—if indeed they ever were—is unknown. The editors have found no document of any sort later than Franklin’s amended account described here which even alludes to the affair.
